Citation Nr: 0004368	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for convalescence following 
functional endoscopic sinus surgery, nasoseptal 
reconstruction, and excision of rhinophyma in February 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1948, November 1948 to October 1956, and November 
1956 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 RO rating decision that denied 
the veteran's claim for a temporary total disability 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
functional endoscopic sinus surgery, nasoseptal 
reconstruction, and excision of rhinophyma in February 1993.  

The case was previously before the Board in November 1996, 
and December 1998, when it was remanded for further 
evidentiary development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's February 1993 functional endoscopic sinus 
surgery, and nasoseptal reconstruction, did not require at 
least one month of convalescence, and following surgery the 
veteran was not subject to severe postoperative residuals of 
his surgery, such as incompletely healed surgical wounds, or 
the necessity for house confinement.   

3.  The February 1993 excision of rhinophyma was not related 
to a service-connected condition.



CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 
38 C.F.R. § 4.30 are not met in relation to convalescence 
following functional endoscopic sinus surgery, nasoseptal 
reconstruction, and excision of rhinophyma in February 1993. 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been in effect for sinusitis from 
March 1966.  During the period of time at issue in this case 
a 10 percent disability rating was assigned for sinusitis.

A pertinent VA Medical Center (VAMC) discharge report dated 
February 26, 1993, reflects that the veteran was hospitalized 
on February 16, 1993, with admission diagnoses of 1. Chronic 
sinusitis, 2. Rhinophyma, 3. Deviated nasal septum.  He 
underwent functional endoscopic sinus surgery and nasoseptal 
reconstruction on the day of admission.  The veteran 
tolerated the procedure well.  Initially, it had been planned 
to perform the excision of rhinophyma at the same time, but, 
because of the extensive nature of the disease, the 
rhinophyma procedure was delayed until the following week.  
The veteran was observed for 24 hours and sent on a leave of 
absence.  He returned to the hospital on February 23, 1993, 
and on the February 24, 1993, he underwent excision of the 
rhinophyma.  The veteran bled relatively briskly and again 
underwent observation for two days.  The dressings were 
removed and the veteran was discharged to home, in 
satisfactory condition, with nasal saline sprays and 
erythromycin ophthalmic ointment of the nose.  A return visit 
to the ear, nose and throat (ENT) clinic was planned for one 
week later.  

On VA examination for ENT conducted in July 1994 the examiner 
mistakenly noted a history of sinus surgery in January 1994.  
The veteran's chief complaint was persistent intermittent 
left-sided ethmoid, periorbital and occasional frontal pain.  
On objective evidence the veteran's nasal cavity was 
decongested with topical Neo-Synephrine.  The external nose 
and vestibule were within normal limits.  The septum was 
straight and midline.  The inferior turbinates were normal in 
appearance and size.  Of note were open maxillary sinus 
enterostomies with no evidence of discharge or drainage.  
There was no drainage from the anterior-posterior ethmoid 
cells or from the region of the sphenoid sinus ostea.  

The report of an August 1997 VA examination for ENT reflects 
current complaints of post nasal drip, and nasal congestion, 
which had been persistent for two to three years.  Physical 
examination revealed the oral cavity was clear and the neck 
was soft.  The epiglottis was crisp and the veteran's true 
vocal cords were mobile.  Externally the veteran had evidence 
of severe rhinophyma.  His nasal vestibule, and the left and 
right nasal cavities were normal.  As were the septum and the 
floor of the nose.  No discharge was seen from the inferior 
meatus or between the middle turbinate and inferior 
turbinate.  The diagnosis was allergic rhinitis, probably a 
history of chronic sinuses.  

In response to the Board's request on remands in November 
1996 and December 1998, a VA medical opinion was prepared in 
July 1999, based upon review of the pertinent medical record, 
an addressing the question of whether a period of 
convalescence was required following functional endoscopic 
sinus surgery, nasoseptal reconstruction, and excision of 
rhinophyma in February 1993, and if so, the length of the 
convalescent period.  The opinion which is signed by a VA 
physician, identified as the Chief, of the ENT Section, is 
reproduced in pertinent part below.  

1.  I have reviewed the records regarding 
the Compensation and Pension claim 
related to [redacted]([redacted]
[redacted]).  Dr. ___ evaluated the 
Otolaryngology (ear, nose, and throat) 
aspects of his claim in 1997 and prior to 
that a similar evaluation was performed 
by Dr. ___ in July 1994. 

. . . . .

5.  Years after discharge he had surgery 
at the Baltimore VAMC for chronic 
sinusitis.  He was admitted 2/16/93 and 
was discharged 2/26/93.  He had 
functional endoscopic sinus surgery 
(FESS) combined with nasal septal 
reconstruction on 2/16/93 [day of 
admission] performed by Dr. ____ 
(according to Discharge Summary).  After 
a 24 hour observation, he was sent on a 
leave of absence from the hospital until 
a separate procedure was performed on 
2/24/93, excising the rhinophyma (which 
is a skin condition, a form of rosacea 
characterized by hypertrophy of sebaceous 
glands causing a large tip of the nose) 
which is not caused by sinusitis.  

6.  In 1993 an active outpatient surgery 
unit with capability of 23 hour overnight 
monitoring did not exist at the Baltimore 
VAMC.  Today, the same surgeries the 
veteran had in 1993 are almost always 
done as ambulatory surgery-whether such 
surgery is done in the private sector or 
in the VA.  Because the surgery is 
minimally invasive, patients are not 
infrequently sent home within hours of 
surgery and are sometimes back to work 
within a couple of days of surgery, but 
many take a week or so to recover.  That 
doesn't mean that they are normal within 
that time frame, just able to perform 
common work tasks.  After surgery, 
follow-up visits in an ENT clinic are 
commonly spaced at 1 or 2 weeks initially 
and then less frequently as symptoms and 
findings at clinic examination may 
indicate.  

. . . . . 
7.  From the record review, there can be 
little doubt about the duration and 
severity of the veteran's sinusitis 
symptoms.  Anybody who undergoes 2 
surgeries for sinusitis must be assumed 
to have considered the discomfort of 
surgery to be less than the problem for 
which surgery is performed.  

. . . . .


Entitlement to a Temporary Total Rating Pursuant to 38 C.F.R. 
§ 4.30

The veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded; that is, the 
claim is plausible.  Additionally, there is no indication 
that there are unobtained records which are available and 
which would aid a decision in this case.  Accordingly, the 
record is complete and that there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).

A total disability rating is assigned, without regard to the 
provisions of the rating schedule, effective the date of 
hospital admission or outpatient treatment for a period of 1, 
2, or 3 months for the first day of the month following 
hospital discharge or release from outpatient treatment, 
where it is established by report at hospital discharge or 
release from outpatient treatment that treatment of a service 
connected disability resulted in one of the following: (1) 
surgery necessitating at least one month of convalescence, 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited), 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30 (a) (1999).

As an initial matter the July 1999 VA medical opinion makes 
it clear that the second February 1993 surgery, excision of 
rhinophyma, was not related to sinusitis, unlike the other 
two surgeries which were considered to be for sinusitis.  
There is no evidence contrary to this conclusion, and no 
evidence that excision of rhinophyma was related to any other 
service-connected condition.  Therefore, convalescence from 
that procedure could not qualify for temporary total rating 
under 38 C.F.R. § 4.30.  

Clearly the regulatory provisions for a total rating for 
convalescence contemplate a significant level of incapacity, 
which is not reflected by the record in this case.  The 
initial, service-connected procedures are described in the 
medical opinion as minimally invasive, usually done as 
ambulatory surgery.  This combined with the fact that the 
veteran was allowed to leave the hospital after 24 hours 
observation, weighs heavily against the contention that a 
period of more than one month's convalescence was required, 
or that he was subject to other applicable circumstances such 
as severe postoperative residuals of his surgery, to include 
incompletely healed surgical wounds, or the necessity for 
house confinement.  The evidence indicates that it is common 
to return to work no more than approximately one week after 
this type of surgery, with follow up medical visits beginning 
after about the same interval.  The veteran has presented no 
evidence to show that his case was exceptional in this 
regard.  

In sum, the pertinent discharge report, and the evidence in 
general, does not establish that the criteria for a temporary 
total rating for convalescence have been met under 38 C.F.R. 
§ 4.30.  

In consideration of the merits of any issue material to a 
determination regarding a claimed benefit, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In this case, the preponderance of the 
evidence is against a finding that a period of convalescence 
warranting temporary total rating was required following the 
veteran's functional endoscopic sinus surgery, and nasoseptal 
reconstruction, in February 1993.  Accordingly, 38 U.S.C.A. 
§ 5107(b) is not for application with regard the veteran's 
claim which must be denied.
 

ORDER

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for convalescence following 
functional endoscopic sinus surgery, nasoseptal 
reconstruction, and excision of rhinophyma in February 1993, 
is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

